Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15-26 are pending.

Claims 21-24 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 15-20, 25 and 26, drawn to a monoclonal antibody or an antigen-binding fragment thereof wherein the monoclonal antibody binds to at least two complexes comprising (i) HLA-E and a peptide, bispecific antibody comprising said monoclonal antibody, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 63/032,747, filed June 1, 2020, is acknowledged.  

Rejection Withdrawn
The rejection of claims 15-20, 25 and 26 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,981,997 is withdrawn in light of the argument at pages 5-8 of amendment filed February 16, 2022. 

Rejoinder
Claims 15-20, 25 and 26 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-24, directed to the process of using an allowable product, 
Because all process claim (Group II) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined with the elected Group I, the restriction requirement between Group I and group II as set forth in the Office action mailed on July 22, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Conclusion
Claims 15-26 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG HUYNH/             Primary Examiner, Art Unit 1644